Citation Nr: 0815619	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
service connection for PTSD.

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in August 2007.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD that has been 
related to his military service.

2.  The veteran has experienced PTSD symptoms since military 
service related to an incident that occurred during his 
military service.

3.  The record contains credible corroboration of the 
veteran's asserted in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Merits of the Claim

The veteran contends that he has PTSD following a fire 
onboard the submarine he served on while the submarine was 
submerged 400 feet underwater and the chamber was filled with 
smoke.  Finding the benefit of the doubt in the veteran's 
favor, the claim shall be allowed.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2007).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f) (2007).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone." Cohen, 10 Vet. App. at 140-41.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen, 10 Vet. App. at 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The record shows that the veteran was stationed aboard the 
USS Sam Rayburn, SSBN 635.   He testified that while onboard, 
a fire broke out while the submarine was on patrol submerged 
at a depth greater than 400 feet.  He stated that he was in 
the control area when it became filled with smoke and that 
there was even more smoke on the deck below.   He stated that 
he was horrified and thought everyone on board would die.  In 
his testimony, medical reports and statements throughout the 
record, the veteran reported that he did not sleep well after 
that, nightmares began and have continued all related to that 
moment.  

The veteran's spouse testified that she spoke with the 
veteran at the time of the incident and he described in 
detail what had happened.  He told her about the fire and his 
fear for his life.  He also described to her the fear and 
genesis of his nightmares, and she provided credible 
testimony regarding the continuity of his psychiatric 
symptoms since the in-service incident.

In adjudicating this claim, the Board must assess the 
veteran's competence to report witnessing a fire in service 
as well as of suffering nightmares and PTSD symptoms since 
that time, and his credibility.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Recently, in Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Contemporaneous to the incident, 
the veteran described the incident to the veteran's spouse 
who testified before the undersigned that the event occurred 
and about the effect it had on her husband.  The Board must 
also therefore assess the credibility of the veteran's 
spouse.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The question in the instant case is whether the veteran's 
current PTSD diagnosis is based on a verified service 
stressor.  The veteran first reported his service stressor to 
his (now) spouse contemporaneously with the incident.  He 
described everything in detail to her and she witnessed the 
continuing symptoms including nightmares and violence as a 
result of the incident for the next 20 years.  Both the 
veteran and his spouse described in detail the alleged 
stressor.  Their accounts were consistent with all other 
accounts in the record that have been provided over the 
years.  The veteran's spouse has lived with the veteran 
continuously since his separation from service and is in an 
excellent position to observe his continued symptoms and 
affect, especially the nightmares.  The Board finds that 
there is credible supporting evidence showing that the 
veteran's asserted service stressor occurred.  

The final question that needs to be addressed is whether the 
veteran's PTSD is related to an in-service stressor.  In 
December 2003, he reported his claimed in service stressor 
and the symptoms he was having.  The psychiatrist diagnosed 
depressive disorder and discussed with the veteran the 
overlap of PTSD and depression symptoms.  A diagnosis of PTSD 
was first recorded in February 2004.   During an April 2006 
VA examination, the veteran was diagnosed as having PTSD 
based on his military experiences.  The examiner reported the 
veteran's nightmares as being on a ship and being cut in 
half; being on a submarine that's on fire.  He described the 
veteran's stressor as being on a submarine when thick smoke 
rolled up while the submarine was 400 feet deep and the 
veteran thought he was dead.  

In applying the benefit-of-the-doubt doctrine, the Board 
finds that the evidence shows that the veteran currently has 
PTSD that is related to a corroborated in-service stressor.  
Therefore, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


